IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                            No. 80562-2-I
                      Respondent,
                                            DIVISION ONE
               v.
                                            UNPUBLISHED OPINION
 ZAKEE JORDAN SHAKIR,

                      Appellant.


       SMITH, J. — Zakee Shakir appeals his sentence for first degree unlawful

possession of a firearm. He asserts that the trial court erred by not specifying

that his legal financial obligations (LFOs) could not be satisfied from Social

Security benefits, despite a lack of any evidence that he currently receives such

benefits. In a statement of additional grounds (SAG), Shakir appeals the firearm

registry requirement of his sentence. He also contends that the trial court

incorrectly calculated his offender score because it included points from a charge

that counsel wrongly advised him to plead guilty to. We hold that the trial court

did not err with respect to any of these claims. Accordingly, we affirm.

                                       FACTS

       Shakir was charged with two counts of second degree assault with a

deadly weapon and one count of first degree unlawful possession of a firearm.

Shakir pleaded guilty to the firearm possession charge in exchange for the

State’s agreement to dismiss the assault charges. The parties presented an

agreed recommendation for a 47.5-month sentence based on an offender score


 Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80562-2-I/2


of 5. Shakir only opposed the State’s recommendation that he be required to

register as a firearm offender.

       Before sentencing, Shakir brought a motion to recalculate his offender

score. Shakir asserted that some of his points were from charges that were not

supported by facts and that his attorney had misled him to plead guilty to these

charges. In response, the State contended that Shakir was violating the terms of

his plea agreement by bringing his motion, and the State increased its

recommendation to 54 months in prison. The trial court denied Shakir’s motion

and imposed a sentence of 50 months. The trial court also imposed the felony

firearm registration and the $500 victim penalty assessment. Shakir appeals.

                                    ANALYSIS

                  Payment of LFOs With Social Security Benefits

       For the first time on appeal, Shakir asserts that the income withholding

provision of his judgment and sentence must be modified to indicate that no

LFOs may be satisfied by Social Security benefits. We disagree.1

       We review a court’s imposition of LFOs for an abuse of discretion. State

v. Clark, 191 Wn. App. 369, 372, 362 P.3d 309 (2015). Discretion is abused if “it



       1 Although under RAP 2.5(a) we are not required to reach unpreserved
issues on appeal, we exercise our discretion to do so here. See State v. Glover,
4 Wn. App. 2d 690, 693, 423 P.3d 290 (2018) (We “regularly exercise [our]
discretion to reach the merits of unpreserved LFO arguments.”). Furthermore,
we reject the State’s contention that this issue is unripe. A claim is ripe for
review if “‘the issues are primarily legal, do not require further factual
development, and the challenged action is final.’” State v. Blazina, 182 Wn.2d
827, 832 n.1, 344 P.3d 680 (2015) (internal quotation marks omitted) (quoting
State v. Bahl, 164 Wn.2d 739, 751, 193 P.3d 678 (2008)). The question of
whether Shakir is entitled to the relief he is requesting without a showing that he
currently receives Social Security benefits meets these criteria.


                                            2
No. 80562-2-I/3


is manifestly unreasonable or based on untenable grounds or reasons. . . .

Stated differently, the court’s exercise of discretion is unreasonable when it is

premised on a legal error.” State v. Ramirez, 191 Wn.2d 732, 741, 426 P.3d 714

(2018).

       Social Security funds may not be garnished for the payment of LFOs. 42

U.S.C. § 407 (“[N]one of the moneys paid or payable . . . under this subchapter

shall be subject to execution, levy, attachment, garnishment, or other legal

process.”). In State v. Catling, our Supreme Court held that a trial court’s order

that an indigent defendant pay $25 per month to satisfy LFOs violated § 407

where the defendant’s only income was Social Security disability benefits. 193

Wn.2d 252, 262-64, 438 P.3d 1174 (2019). It remanded for the trial court to

specify in its order that no Social Security funds could be used to satisfy the

LFOs. Catling, 193 Wn.2d at 264.

       Similarly, in State v. Dillon, we reviewed the imposition of LFOs on an

indigent defendant whose sole source of income was Social Security disability

funds. 12 Wn. App. 2d 133, 153, 456 P.3d 1199, review denied, 195 Wn.2d

1022 (2020). We remanded to the trial court with directions to amend the

judgment and sentence to indicate that LFOs could not be satisfied out of funds

subject to § 407. Dillon, 12 Wn. App. 2d at 153.

       In this case, however, there is no indication that Shakir receives Social

Security benefits. The trial court did not set a payment schedule that would run

afoul of § 407, as in Catling, but instead left the determination of a payment

schedule to the discretion of Shakir’s community corrections officer. Because




                                             3
No. 80562-2-I/4


there is little danger that the court’s order will be interpreted to violate § 407, we

cannot say that the trial court abused its discretion.2

                           Firearm Registry Requirement

       In his SAG, Shakir asserts that the trial court erred when it imposed the

firearm registry requirement. Because the trial court did not abuse its discretion

in ordering this condition, we affirm.

       The question of whether to impose a firearm registry requirement is left to

the trial court’s discretion. RCW 9.41.330(1). We review a trial court’s

discretionary decision for abuse of discretion. State v. Miller, 159 Wn. App. 911,

918, 247 P.3d 457 (2011).

       In determining whether to impose the registration requirement, the court is

required to consider all relevant factors, including “(a) [t]he person’s criminal

history; (b) [w]hether the person has previously been found not guilty by reason

of insanity of any offense . . . ; and (c) [e]vidence of the person’s propensity for

violence that would likely endanger persons.” RCW 9.41.330(2). The court is

not required to explicitly articulate its reasoning on the record for imposing this

requirement. RCW 9.41.330.

       The record indicates that the trial court reasonably considered the above

factors in deciding to impose the registration requirement. Shakir’s criminal

history includes multiple assault charges and firearm charges. At the sentencing

hearing, the court acknowledged this, stating, “You have quite a bit of very




       2
       We note our decision does not prevent Shakir from asking the trial court
to amend his sentence in the future.


                                              4
No. 80562-2-I/5


serious criminal history. Guns have played a role in your prior criminal

history. . . . I’m going to impose the felony firearm registration in light of the fact

that this is not your first UPFA [(unlawful possession of a firearm)].” The felony

judgment and sentence reflected that before ordering the registration

requirement, the court “considered relevant factors, including criminal history,

propensity for violence endangering persons, and any prior [not guilty by reason

of insanity] findings.” Therefore, it appears that the trial court considered the

statutorily required factors and that Shakir’s criminal history supports the court’s

conclusion.

       Shakir asks that we consider his conduct during arrest as indicating that

he poses no threat to police. He references his argument before the trial court

that the purpose of the firearm registry statute was to help ensure the safety of

law enforcement officers. However, this information was before the trial court,

and there is nothing to indicate that the court did not consider Shakir’s behavior

toward law enforcement or that this information would necessarily compel a

certain outcome. We therefore cannot conclude that the trial court abused its

discretion in requiring Shakir to register as a firearm offender.

                             Offender Score Calculation

       Also in his SAG, Shakir asserts that the trial court incorrectly calculated

his offender score because his score includes points from convictions that he

claims counsel wrongly advised him to plead guilty to. He asserts that this plea

is unconstitutional on its face and that therefore the trial court erred in including it

in sentencing. We disagree.




                                               5
No. 80562-2-I/6


         We review a sentencing court’s calculation of an offender score de novo.

State v. Moeurn, 170 Wn.2d 169, 172, 240 P.3d 1158 (2010). We also review

constitutional issues de novo, including whether a guilty plea is intelligent and

voluntary. State v. Harris, 4 Wn. App. 2d 506, 512, 422 P.3d 482 (2018).

         Under the Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, the

court examines a defendant’s prior convictions to determine an offender score,

which is then used to determine the defendant’s standard sentencing range.

RCW 9.94A.525, .530. The State has the burden to establish these prior

convictions by a preponderance of the evidence, but it is not required to establish

the underlying constitutional validity of those convictions. State v. Jones, 110

Wn.2d 74, 77, 750 P.2d 620 (1988). Generally, the constitutional validity of a

prior conviction is not subject to challenge in a sentencing proceeding because

this would be an unjustifiable burden on the sentencing court. Jones, 110 Wn.2d

at 77.

         However, an exception prevents the court from considering a prior

conviction at sentencing if the defendant can establish that the conviction is

“‘[c]onstitutionally invalid on its face.’” State v. Thompson, 143 Wn. App. 861,

866, 181 P.3d 858 (2008) (alteration in original) (quoting State v. Ammons, 105

Wn.2d 175, 187-88, 713 P.2d 719, 718 P.2d 796 (1986)). A conviction is

constitutionally invalid on its face if “without further elaboration [it] evidences

infirmities of a constitutional magnitude.” Ammons, 105 Wn.2d at 188. When a

conviction was obtained by a guilty plea, the face of the conviction includes those

documents signed as part of the plea agreement. Thompson, 143 Wn. App. at




                                               6
No. 80562-2-I/7


867. If a clear determination of constitutional invalidity cannot be made from

these documents, the conviction is not facially invalid. Thompson, 143 Wn. App.

at 867.

       To be constitutional, a guilty plea must be made intelligently and

voluntarily. State v. Robinson, 172 Wn.2d 783, 790, 263 P.3d 1233 (2011). “In

the absence of a sufficient factual basis, a defendant's plea cannot be considered

voluntary.” In re Pers. Restraint of Evans, 31 Wn. App. 330, 332, 641 P.2d 722

(1982). Furthermore, faulty advice from a defense attorney can render a

defendant’s guilty plea involuntary or unintelligent. State v. Sandoval, 171 Wn.2d

163, 169, 249 P.3d 1015 (2011).

       Here, the challenged convictions stem from an incident in which Shakir

was arrested with two firearms on February 14, 2011, and subsequently charged

with malicious mischief, felony harassment, and two counts of unlawful

possession of a firearm. He ultimately pleaded guilty to malicious mischief, one

count of unlawful possession of a firearm on February 14, and the other count on

February 13. The change in dates had the effect of precluding the charges from

being considered the “same criminal conduct” under RCW 9.94A.589 and

therefore caused each charge to be counted as a separate point in Shakir’s

offender score. See RCW 9.94A.525(5)(a)(i) (“Prior offenses which were found,

under RCW 9.94A.589(1)(a), to encompass the same criminal conduct, shall be

counted as one offense.”). Shakir told the trial court that his lawyer in the 2011

case never told him he was pleading to charges on both February 13 and 14. He

further denied that he had a gun on February 13.




                                             7
No. 80562-2-I/8


       However, on the 2011 guilty plea form, Shakir signed a statement claiming

that he knowingly possessed a firearm on February 13 and again on February

14. The amended information matched these dates. Shakir’s signed statement

is a sufficient factual basis to support the voluntariness of his guilty plea.

Furthermore, while being misinformed by defense counsel could potentially

render a guilty plea constitutionally invalid, there was no basis in the plea

documents for the sentencing court here to determine whether this was the case.

Because the guilty plea is not constitutionally invalid on its face, the sentencing

court did not err in using the 2011 convictions for sentencing.

       We affirm.




WE CONCUR:




                                              8